DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Restriction/Election)  is in response to the application as originally filed and the concurrently filed preliminary amendment on 06/10/2020. Claims 2,3, 8, 9,13 and 14 are as originally filed, claims 1,4,-7, 10-12 and 15 have been amended by the preliminary amendment. The detail office action to the pending claims 1-15 as shown below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14, drawn to a transmitting device, classified in H04B 1/02 .
Group II. Claim 15, drawn to a receiving device, classified in H04B1/06
The inventions are independent or distinct, each from the other because:
The search required for group I is not required for Group II and vice versa..
This application contains claims directed to the following patentable distinct Species I and II corresponding to claims 1-14 as disclosed and shown in figure 3 (Specie I) and claim 15 
The claimed subject matter in claims 1-14, Specie I, as disclosed and shown in figure 3 do not require the claimed “a radio reception device” claimed in claim 15 (Specie II) as disclosed and shown in figure 8.
The claimed subject matter in claim 15 (Specie II) as disclosed and shown in figure 8 do not require the claimed “a radio transmission device” claimed in claims 1-14 (Specie I) as disclosed and shown in figure 3.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the search required for specie I and described in the reason above is not required for species II and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Carl J. Pellegrini  (Reg. # 40,766) on 02/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633